DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “an event that occurs earlier in time among the external door handle switch being turned off and the elapse of the preset time.” However, claim 2 requires every limitation of claim 1, including the alternative limitation of “to stop the power … in response to either the external door handle switch being turned off … or an elapse of a preset time.” It is unclear if claim 2 requires both events to occur because claim 1 requires only one to occur. 

Claim 8 recites the limitation “an event that occurs earlier in time among the external door handle switch being turned off and the elapse of the preset time.” However, claim 8 requires every limitation of claim 7, including the alternative limitation of “to stop the power … in response to either the external door handle switch being turned off … or an elapse of a preset time.” It is unclear if claim 8 requires both events to occur because claim 7 requires only one to occur. 

Claim 13 recites the limitation “receiving a plurality of electrical signals generated by the external door handle switch.” It is unclear if the plurality of signals is intended to correspond to a plurality of on/off signals from only the handle switch as the claim goes on to recite “when it is determined that the external door handle switch is turned off, stopping supplying the power to the latch motor; when it is determined that the external door handle switch is not turned off, determining whether a preset time has elapsed.” 
The disclosure does not clarify, as it does not describe a plurality of electrical signals generated by the external door handle switch alone. The specification provides in [0053]: “the controller 202 may receive a plurality of electrical signals generated by operating the external door handle 110 of the tailgate 150 of the vehicle 100 (702). The electrical signal received by the controller 202 may include the electrical signal generated from the external door handle switch 212 by operation of the external door handle 110 and the electrical signal generated from the full lock switch 238 by rotation of the latch member 236 of the latch assembly 130.” Based on the disclosure, the examiner suggests amending the claim to recite a plurality of electrical signals generated by at least the external door handle switch.
Claims 14-19 are rejected for depending from an indefinite claim.

Claim 14 recites “the plurality of signals includes an electrical signal generated from the external door handle switch by operation of the external door handle or an electrical signal generated from a full lock switch by rotation of the latch member” (emphasis added). First, it is unclear if a plurality of signals is required because a plurality requires more than one signal but claim 14 recites the plurality of signals includes one electrical signal. Second, it is unclear what is generating the plurality of signals. Claim 14 recites the signals are alternatively generated from the external door handle switch or from a full lock switch, however claim 13 requires “signals generated by the external door handle switch.” Claim 14 depends from claim 13 and includes every limitation of claim 13, so it is unclear if claim 14 is intended to require an electrical signal generated from a full lock switch in addition to the signals generated by the external door handle switch or as an alternative. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al., US 7,210,713 [hereinafter: Yoshida]. 

	Regarding claim 1, Yoshida discloses a vehicle tailgate locking device (Fig. 2) comprising:
	an external door handle switch (52 Fig. 2) configured to be turned on and off in response to operation of an external door handle (col. 7 lines 62-64); 
	a latch assembly (30 Fig. 3) including a latch member (34 Fig. 3) configured to engage or disengage a striker (24 Fig. 3) by rotation (col. 6 lines 29-32)3, a pawl member (41 Fig. 3) configured to restrain or release the latch member (col. 6 lines 51-60), and a latch motor (55 Fig. 2) configured to rotate the pawl member to release the latch member (col. 8 lines 13-21); and 
	a controller (54 Fig. 2) configured to control power to be supplied to the latch motor in response to the external door handle switch being turned on (col. 8 lines 34-35: driving the actuator corresponds to supplying power), to stop the power supplied to the latch motor in response to either the external door handle switch being turned off after the external door handle switch is turned on or an elapse of a preset time (col. 8 lines 35-37: stopping driving of the actuator corresponds to stopping the power supplied). 

Regarding claim 3, Yoshida discloses the vehicle tailgate locking device according to claim 1, wherein:
the pawl member is configured to maintain an unlocked state while the power is supplied to the latch motor (Fig. 5; col. 8 lines 13-21); and
in response to the power supplied to the latch motor being stopped, the pawl member is configured to be converted to a lock state (Fig. 3; col. 8 lines 38-40). 

Regarding claim 4, Yoshida discloses the vehicle tailgate locking device according to claim 1, wherein the latch member (34 Fig. 5) is configured to be converted from a full lock state (Fig. 5) to a full open state (Fig. 6) through a half lock state (Fig. 7) by driving the latch motor (col. 8 lines 13-21). 

Regarding claim 5, Yoshida discloses the vehicle tailgate locking device according to claim 1, wherein the external door handle (50 Fig. 2) is configured on a tailgate (12 Fig. 1B) provided to open or close one side of a vehicle (Figs. 1A-1B). 

Regarding claim 6, Yoshida discloses the vehicle tailgate locking device according to claim 1, wherein the latch assembly further comprises a full lock switch (61 Fig. 3; col. 10 lines 11-17). 

Regarding claim 7, Yoshida discloses a vehicle (Fig. 1A) comprising:
a vehicle body (14 Fig. 1A);
a tailgate (12 Fig. 1B) connected to the vehicle body (Fig 1B);
an external door handle (50 Fig. 2) connected to the tailgate (Fig. 2);
an external door handle switch (52 Fig. 2) configured to be turned on and off in response to operation of the external door handle (col. 7 lines 62-64);
a striker (24 Fig. 2) fixed to the vehicle body (Fig. 1A);
a latch member (34 Fig. 3) configured to engage or disengage the striker by rotation (col. 6 lines 29-32);
a pawl member (41 Fig. 4) configured to restrain or release the latch member (col. 6 lines 51-60); and 
a latch motor (55 Fig. 2) configured to rotate the pawl member to release the latch member (col. 8 lines 13-21); and
a controller (54 Fig. 2) configured to control a power supply to the latch motor in response to the external door handle switch being turned on (col. 8 lines 34-35: driving the actuator corresponds to controlling a power supply to the actuator), to stop the power supply to the latch motor in response to either the external door handle switch being turned off after the external door handle switch is turned on or an elapse of a preset time (col. 8 lines 35-37: stopping driving of the actuator corresponds to stopping the power supply to the actuator). 

Regarding claim 9, Yoshida discloses the vehicle tailgate locking device according to claim 7, wherein:
the pawl member is configured to maintain an unlocked state while the power supply to the latch motor is on (col. 8 lines 13-21); and
in response to the power supplied to the latch motor being stopped, the pawl member is configured to be converted to a lock state (Fig. 3; col. 8 lines 38-40). 

Regarding claim 10, Yoshida discloses the vehicle tailgate locking device according to claim 7, wherein the latch member (34 Fig. 5) is configured to be converted from a full lock state (Fig. 5) to a full open state (Fig. 6) through a half lock state (Fig. 7) by driving the latch motor (col. 8 lines 13-21). 

Regarding claim 11, Yoshida discloses the vehicle tailgate locking device according to claim 7, wherein the external door handle (50 Fig. 2) is configured to open or close the tailgate (col. 7 lines 45-47). 

Regarding claim 12, Yoshida discloses the vehicle tailgate locking device according to claim 7, further comprising a full lock switch (61 Fig. 3) configured to detect operation of the latch member (col. 10 lines 4-17). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi et al., US Pub. 2016/0153216 [hereinafter: Funahashi], in view of Lim, US 9,567,781.

Regarding claim 1, Funashashi discloses a vehicle tailgate locking device ([0133]) comprising:
an external door handle switch (15 Fig. 4) configured to be turned on and off in response to operation of an external door handle ([0057], Fig. 6);
a latch assembly (13 Fig. 4) including a latch motor (12 Fig. 4) configured to release the latch member ([0056]);
a controller (23 Fig. 4) configured to control power to be supplied to the latch motor in response to the external door handle switch being turned on ([0059]), to stop the power supplied to the latch motor in response to either the external door handle switch being turned off after the external door handle switch is turned on or an elapse of a preset time ([0058], Fig. 6: power supply is stopped when the external handle switch is turned off).
	While Funahashi discloses a latch, Funahashi does not explicitly disclose a latch member and a pawl member.
	Lim teaches a vehicle tailgate locking device (Fig. 2) comprising a latch member (20 Fig. 2) and a pawl member (30 Fig. 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a latch member and a pawl member, as taught by Lim, as the latch disclosed by Funahashi in order to practice the device of Funahashi with a reasonable expectation of success. One of ordinary skill in the art would understand the latch motor disclosed by Funahashi, as modified by Lim, is capable of being configured to rotate the pawl member to release the latch member. 

Regarding claim 7, Funashashi discloses a vehicle (14 Fig. 1) comprising:
a vehicle body (17 Fig. 1);
a tailgate connected to the vehicle body ([0133]: a trunk door corresponds to a tailgate);
an external door handle connected to the tailgate ([0021]);
an external door handle switch (15 Fig. 4) configured to be turned on and off in response to operation of an external door handle ([0057], Fig. 6);
a latch (13 Fig. 4);
a latch motor (12 Fig. 4) configured to release the latch member ([0056]);
a controller (23 Fig. 4) configured to control a power supply to the latch motor in response to the external door handle switch being turned on ([0059]), to stop the power supplied to the latch motor in response to either the external door handle switch being turned off after the external door handle switch is turned on or an elapse of a preset time ([0058], Fig. 6: power supply is stopped when the external handle switch is turned off).
	While Funahashi discloses a latch, Funahashi does not explicitly disclose a striker fixed to the vehicle body, a latch member configured to engage or disengage the striker by rotation, and a pawl member configured to restrain or release the latch member.
	Lim teaches a vehicle (col. 3 lines 1-2) comprising: a striker (70 Fig. 4) fixed to the vehicle body (Fig. 4);
	a latch member (20 Fig. 2) configured to engage or disengage the striker by rotation (Figs. 4-5); and 
	a pawl member (30 Fig. 2) configured to restrain or release the latch member (col. 4 lines 55-67).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the latch disclosed by Funahashi to include a striker fixed to the vehicle body, a latch member configured to engage or disengage the striker by rotation, and a pawl member configured to restrain or release the latch member, as taught by Lim, in order to practice the device of Funahashi and latch the tailgate with the vehicle body with a reasonable expectation of success.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi et al., US Pub. 2016/0153216, in view of Lim, US 9,567,781, as applied to claims 1 and 7 respectively, and further in view of Mitsuba Corp., JP 2005256466A, references to the attached machine translation.

Regarding claim 2, Funahashi, in view of Lim, teaches the vehicle tailgate locking device according to claim 1. However, Funahashi, in view of Lim, is silent to the controller being configured to stop the power supplied to the latch motor in response to an event that occurs earlier in time among the external door handle switch being turned off and the elapse of the preset time.
	Mitsuba Corp. teaches a controller being configured to stop the power supplied to a latch motor in response to an event that occurs earlier in time among an external door handle switch being turned off and the elapse of a preset time ([0010]-[0011]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Funashashi, in view of Lim, to additionally be configured to stop the power supplied to a latch motor in response to an event that occurs earlier in time among the external door handle switch being turned off and the elapse of a preset time, as taught by Mitsuba Corp., in order to avoid damage by continuing to energize the motor longer than needed to actuate the latch (Mitsuba Corp. [0011]). 

Regarding claim 8, Funahashi, in view of Lim, teaches the vehicle tailgate locking device according to claim 7. However, Funahashi, in view of Lim, is silent to the controller being configured to stop the power supplied to the latch motor in response to an event that occurs earlier in time among the external door handle switch being turned off and the elapse of the preset time.
	Mitsuba Corp. teaches a controller being configured to stop the power supplied to a latch motor in response to an event that occurs earlier in time among an external door handle switch being turned off and the elapse of a preset time ([0010]-[0011]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Funashashi, in view of Lim, to additionally be configured to stop the power supplied to a latch motor in response to an event that occurs earlier in time among the external door handle switch being turned off and the elapse of a preset time, as taught by Mitsuba Corp., in order to avoid damage by continuing to energize the motor longer than needed to actuate the latch (Mitsuba Corp. [0011]). 

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi et al., US Pub. 2016/0153216, in view of Lim, US 9,567,781, and Mitsuba Corp., JP 2005256466A, references to the attached machine translation.

	Regarding claim 13, Funashashi discloses a method of controlling a vehicle tailgate locking device ([0133]) comprising an external door handle switch (15 Fig. 4), a latch (13 Fig. 4), and a latch motor (12 Fig. 4), the method comprising:
	receiving a plurality of electrical signals generated by the external door handle switch in response to operation of an external door handle on a tailgate of a vehicle ([0027], [0052]: receiving electrical signals from a handle switch and a latch motor connection switch);
	generating a control command for supplying power to the latch motor in response to the plurality of electrical signals ([0056]-[0057]);
	determining whether the external handle switch is turned off ([0058], Fig. 6: determining whether the external handle switch is turned off in order to control operation of the battery and converter power supply).
	While Funahashi discloses a latch, Funahashi does not explicitly disclose a latch member and a pawl member.
	Lim teaches a vehicle tailgate locking device (Fig. 2) comprising a latch member (20 Fig. 2) and a pawl member (30 Fig. 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a latch member and a pawl member, as taught by Lim, as the latch disclosed by Funahashi in order to practice the device of Funahashi with a reasonable expectation of success. 
	Funahashi, in view of Lim, is silent to a method comprising: when it is determined that the external door handle switch is not turned off, determining whether a preset time has elapsed; and when it is determined that the preset time has elapsed, stopping supplying the power to the latch motor. 
	Mitsuba Corp. teaches a method comprising: 
	when it is determined that a switch is not turned off, determining whether a preset time has elapsed ([0010]-[0011]); and 
	when it is determined that the preset time has elapsed, stopping supplying the power to a latch motor ([0011]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Funashashi to additionally include the steps of when it is determined that the external door handle switch is not turned off, determining whether a preset time has elapsed; and when it is determined that the preset time has elapsed, stopping supplying the power to the latch motor, as suggested by Mitsuba Corp. in order to avoid damage by continuing to energize the motor longer than needed to actuate the latch (Mitsuba Corp. [0011]). 

	Regarding claim 14, Funahashi, in view of Lim and Mitsuba Corp., teaches the method of claim 13, wherein the plurality of electrical signals includes an electrical signal generated from the external door handle switch by operation of the external door handle (Funahashi [0058]: receiving electrical signal from a handle switch) or an electrical signal generated from a full lock switch by rotation of the latch member. 

	Regarding claim 15, Funahashi, in view of Lim and Mitsuba Corp., teaches the method of claim 13, but does not explicitly disclose determining whether the external door handle switch is turned off comprises identifying whether the operation of the external door handle has stopped. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Funahashi, in view of Lim and Mitsuba Corp., teaches determining whether the external door handle switch is turned off comprises identifying whether operation of the external door handle has stopped. One of ordinary skill in the art would understand that because the external door handle switch corresponds to an operation of the external door handle (Funahashi [0058], Fig. 6), the external door handle switch being off likewise corresponds to there being no operation of the external door handle or the operation being stopped.

	Regarding claim 16, Funahashi, in view of Lim and Mitsuba Corp., teaches the method of claim 13, further comprising: maintaining an unlocked state of the pawl member during supplying the power to the latch motor (Funahashi [0052] and Fig. 6, Lim Fig. 4: as modified by Lim above, the opening operation disclosed by Funahashi corresponds to an unlocked state of the pawl member); and
	in response to stopping supplying the power to the latch motor, converting the pawl member to a lock state (Funahashi [0043] and Fig. 6, Lim Fig. 5: as modified by Lim above, the closed state of the latch disclosed by Funahashi corresponds to the pawl member in a lock state). 

	Regarding claim 17, Funahashi, in view of Lim and Mitsuba Corp., teaches the method of claim 13, further comprising converting the latch member (as modified above, Lim 20 Fig. 4) from a full lock state (Lim Fig. 4 <A>) to a full open state (Lim Fig. 4 <C>) through a half lock state (Lim Fig. 4 <B>) by driving the latch motor (Funahashi [0056]). 
	 
	Regarding claim 18, Funahashi, in view of Lim and Mitsuba Corp., teaches the method of claim 13, however, Funahashi, in view of Lim and Mitsuba Corp. does not explicitly teach the method further comprising opening or closing the tailgate by operation of the external door handle. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the method taught by Funahashi, in view of Lim and Mitsuba Corp., to open the latch (Funahashi [0058]) further comprises opening the tailgate by operation of the external door handle so the user can access the interior of the vehicle (Funahashi [0133], Lim col. 1 lines 29-35). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Funahashi, US Pub. 2016/0153216, in view of Lim, US 9,567,781, and Mitsuba Corp., JP 2005256466A, as applied to claim 13 above, and further in view of Kouzuma et al., US Pub. 2016/0076277 [hereinafter: Kouzuma].

	Regarding claim 19, Funahashi, in view of Lim and Mitsuba Corp., teaches the method of claim 13. However, Funahashi, in view of Lim and Mitsuba Corp. does not explicitly disclose detecting operation of the latch member using a full lock switch of the vehicle tailgate locking device.
	Kouzuma teaches detecting operation of a latch member (40 Fig. 7) using a full lock switch of the vehicle locking device (50 Fig. 7; [0054]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Funahashi, in view of Lim and Mitsuba Corp., to additionally include detecting operation of the latch member using a full lock switch of the vehicle tailgate locking device, as taught by Kouzuma, to monitor whether the tailgate is completely closed (Kouzuma [0095]) and if a malfunction of the latch member occurs (Kouzuma [0099]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cafferty (US 5613716), Kim et al. (US 2019/0112843), and Katagawa et al. (US 2018/0195318) are related to vehicle tailgate locking devices with an external door handle switch to control power supplied to a latch motor. Mushiake et al. (US 2003/0171864) is related to a vehicle locking device comprising a controller configured to stop power supplied to a latch motor after an elapse of a preset time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675